Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
The present application, filed on September 20, 2022, in which claims 12-13, 15-16, and 18-23 were presented for examination, of which claims 12 and 22 were amended is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed September 20, 2022 have been fully considered but they are not persuasive. 
Applicants Argument: In other words, as can be seen in FIG. 3 reproduced below, the edges of the tip ends are not aligned with the edges of the bases when viewed in a cross-sectional view. For at least the reasons described below, the features recited in Claim 12 further clarify the differences between the "tip end" and the "base" of the upper protrusions and are patentably distinguishable from the teachings of the references of record. In contrast to the features recited in Claim 12, as can be seen in FIG. 2 of Hatuno reproduced below, Hatuno fails to disclose a "base" having "a side surface generally perpendicular to an upper surface of the sole body." Rather, as can be seen below, the edges of the alleged bases of Hatuno have an edge that extends upwardly at an angle along the height of the alleged base. Furthermore, in contrast to the claimed features, Hatuno does not teach, disclose, or suggest "when viewed in a vertical cross section along a vertical cross-sectional plane generally vertical to the ground plane, an outer dimension of the tip end is not linearly aligned to an outer dimension of the base" as recited in Claim 12. Rather, the portion of the "base" of Hatuno that is alleged by the Office Action to teach the "tip ends" altogether fails to teach this patentable distinction between the "base" and the "tip end." See e.g., Office Action at pgs. 6 and 7. Moreover, because Hatuno fails to teach, disclose, or suggest the differences between the "base" and the "tip end" as recited in Claim 12, Hatuno cannot reasonably be construed to teach, disclose, or suggest "the tip ends are configured to vary in height depending on their positions with respect to portions of the planta of the wearer, while the bases are configured not to vary in height depending on their positions with respect to portions of the planta of the wearer" as recited in Claim 12. 
Examiners Response: Examiner respectfully disagrees. Hatuno Specification does not explicitly state protrusions are angled, and Hatuno’s Drawing’s aren’t stated as being drawn to scale. If we were to focus on Fig. 1 and 4, then it could be shown that protrusions, 2a and 2b, aren’t angled and appear to be perpendicular to surface of sole. The amended limitations are explained being disclosed by Hatuno, in the Office Action below.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification filed on September 21, 2019 is absent regarding “an outer dimension of the tip end is not linearly aligned to an outer dimension of the base (claim 12)”.
Claims 13, 15, 16, 18-23 are rejected for depending directly/indirectly on a rejected claim.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “an outer dimension of the tip end is not linearly aligned to an outer dimension of the base (claim 12)”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13, 15-16, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hatuno (US Patent 3,757,774) in view of Kramer (US Patent 5,493,791 embodiment “emb.” of Fig. 3 and 11) as best understood.
Regarding claim 12, Hatuno discloses a sole structure (1, Fig. 1) for shoes (Col. 1, lines: 64-66, examiner notes the “sandal” is considered to be a “shoe” since the applicant has not disclosed what structures makeup the “shoe” and it is well known in the art “shoe” is “something that you wear on each foot” as provided by MacMillan Dictionary), the sole structure (1) comprising: 
a sole body (see annotated Fig. 2 below) supporting an entire planta of a wearer (“supporting an…wearer” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function); 
a plurality of lower protrusions (3) protruding downward from a lower portion of the sole body (see annotated Fig. 2 below) toward the ground, and spaced from each other (Fig. 2); and 
a plurality of upper protrusions (2) protruding upward from an upper portion of the sole body (see annotated Fig. 2 below) toward the planta of the wearer (examiner notes this is shown in annotated Fig. 2 below), each of the upper protrusions (2) being on an upper side of the sole body (examiner notes “an upper side of the sole body” is shown in Fig. 2) and overlapping with an associated one of the lower protrusions (3) such that each of the upper protrusions (2) is at least partially vertically aligned with a corresponding one of the plurality of lower protrusions (Col. 2, lines: 16-22),
 each of the lower protrusions (3) has, at its lower portion, a first region (see annotated Fig. 2 below) which makes contact with the ground (examiner notes this is shown in annotated Fig. 2 below), 
each of the upper protrusions (2) has, at its upper portion, a second region (see annotated Fig. 2 below) configured to make contact with the planta of the wearer (“configured to…wearer” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function) and is smaller than the first region (examiner notes the annotated regions below in Fig. 2 show the “second region” is smaller than the “first region”),
each of the lower protrusions (3) is pillar-shaped to have a horizontal cross section whose outer dimension is uniform in shape and size from the lower portion of the sole body toward the ground (Col. 2, lines: 16-22, examiner notes the “pillar-shape” is shown in Fig. 2), 
a bottom surface of each of the lower protrusions serves as the first region (see annotated Fig. 2 below), 
each of the upper protrusions (2) includes a base (see annotated Fig. 2 below) which is pillar-shaped (examiner notes the “pillar-shape” of the “base” is shown in annotated Fig. 2 below) and a tip end (see annotated Fig. 2 below) integrated with the base (see annotated Fig. 2 below) and tapered as the tip end goes upward (examiner notes “taper” means “to gradually become narrower toward one end” as provided by MacMillan Dictionary. Examiner notes in annotated Fig. 2 below the “tip ends” are shown being tapered since the tips are rounded, meaning their dimension is narrower as the upper protrusions go upward), 
 wherein, in the plurality of upper protrusions (2), the tip ends (see annotated Fig. 2 below) are configured to vary in height depending on their positions with respect to portions of the planta of the wearer (examiner notes heights of tip ends are shown as “varying in height” in the annotated Fig. 2 below), while the bases are configured not to vary in height depending on their positions with respect to portions of the planta of the wearer (examiner notes the height of bases in certain protrusions are shown in annotated Fig. 2 below not varying with respect to portions of the planta of the wearer. In addition, Fig. 2, in full, shows various upper protrusions of equal height, meaning their respective bases are also of equal height),
wherein, the base of each upper protrusion includes a side surface (see annotated Fig. 2 below) generally perpendicular to an upper surface of the sole body (examiner notes the side surface is shown “generally perpendicular” to the upper surface in annotated Fig. 2 below), and 
when viewed in a vertical cross section (examiner notes Fig. 2 shows a “vertical cross section”) along a vertical cross-sectional plane generally vertical to the ground plane, an outer dimension of the tip end is not linearly aligned to an outer dimension of the base (examiner notes the tip end is shown having a parabolic outer dimension, which is not linearly aligned to the generally square or rhombus shape of the base in Fig. 2).   


    PNG
    media_image1.png
    498
    871
    media_image1.png
    Greyscale

Fig. 2-Examiner Annotated

Hatuno does not disclose each of the lower protrusions is square-shaped when viewed in horizontal cross section along a cross-sectional plane that is generally parallel to a ground plane, the lower protrusions are arranged so that a side of a square shape of one of the lower protrusions is generally parallel to a facing side of a square shape of an adjacent one of the lower protrusions.
However, Kramer teaches yet another sole structure, wherein Kramer teaches a sole structure (10, Fig. 1 and 3) comprises lower protrusions (20, Fig. 3), wherein each of the lower protrusions (20) is square-shaped when viewed in horizontal cross section along a cross-sectional plane that is generally parallel to a ground plane (Col. 5, lines: 10-12, 14-17, and 23-24, examiner notes the lower protrusions, element 20, are known as “plugs” which would be “square” when its height matches its thickness. The cited height or thickness is between “3mm and 10mm”) the lower protrusions (20) are arranged so that a side of a square shape of one of the lower protrusions (see annotated Fig. 3 below) is generally parallel to a facing side of a square shape of an adjacent one of the lower protrusions (examiner notes since each of the lower protrusions are square shaped they would be “generally parallel to a facing side of a square shape of an adjacent one of the lower protrusions” as shown in Fig. 3).

    PNG
    media_image2.png
    364
    731
    media_image2.png
    Greyscale

Fig. 3-Examiner Annotated

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the lower protrusions as disclosed by Hatuno, by making it square as taught by Kramer, in order to enhance the structural stability of the lower protrusions. 
They do not disclose each of the upper protrusions is square-shaped when viewed in horizontal cross section, and 2 of 10118409344Application No.: 16/137,893Attorney Docket No.: 237710.000099.MIZ226the bases of the protrusions are arranged so that when viewed in horizontal cross section along a cross-sectional plane that is generally parallel to the ground plane, a side of a square shape of one of the bases of the plurality of upper protrusions is generally parallel to a facing side of a square shape of an adjacent one of the bases of the plurality of upper protrusions.
However, in the emb. shown in Fig. 11 of Kramer, it is taught each of the upper protrusions (51, Fig. 11) is square-shaped when viewed in horizontal cross section (Col. 5, lines: 60-65), and 2 of 10118409344Application No.: 16/137,893Attorney Docket No.: 237710.000099.MIZ226the bases of the protrusions (see annotated Fig. 11 below) are arranged so that when viewed in horizontal cross section along a cross-sectional plane that is generally parallel to the ground plane, a side of a square shape of one of the bases of the plurality of upper protrusions (see annotated Fig. 11 below) is generally parallel to a facing side of a square shape of an adjacent one of the bases of the plurality of upper protrusions (examiner notes the “upper protrusions” are shown as “generally parallel to a facing side of a square shape of an adjacent one of the bases of the plurality of upper protrusions” as shown in annotated Fig. 11 below).

    PNG
    media_image3.png
    369
    383
    media_image3.png
    Greyscale

Fig. 11-Examiner Annotated

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the upper protrusions as disclosed by Hatuno in view of Kramer (emb. Fig. 3), by making it square as taught by Kramer (emb. Fig. 11), in order to enhance the structural stability of the upper protrusions. 
 
Regarding claim 13, Hatuno in view of Kramer (emb. of Fig. 3 and 11) disclose the second regions of the upper protrusions (see annotated Fig. 2 above of Hatuno) vary in size depending on their positions with respect to portions of the planta of the wearer (Col. 2, lines: 9-14, Fig. 2).  

Regarding claim 15, Hatuno in view of Kramer (emb. of Fig. 3 and 11) disclose a shoe (combination of 4, 5, and 1, Fig. 1 and 2 of Hatuno) comprising the sole structure of claim 12 (1, Col. 1, lines: 64-66, examiner notes the “sandal” is considered to be a “shoe” since the applicant has not disclosed what structures makeup the “shoe” and it is well known in the art “shoe” is “something that you wear on each foot” as provided by MacMillan Dictionary).  

Regarding claim 16, Hatuno in view of Kramer (emb. of Fig. 3 and 11) disclose a shoe (combination of 4, 5, and 1, Fig. 1 and 2 of Hatuno) comprising the sole structure of claim 13 (1, Col. 1, lines: 64-66, examiner notes the “sandal” is considered to be a “shoe” since the applicant has not disclosed what structures makeup the “shoe” and it is well known in the art “shoe” is “something that you wear on each foot” as provided by MacMillan Dictionary).  

Regarding claim 21, Hatuno in view of Kramer (emb. of Fig. 3 and 11) disclose a horizontal cross-sectional shape of one of the bases of the plurality of upper protrusions matches, in a non-rotational manner, a horizontal cross-sectional shape of a corresponding one of the lower protrusions which is vertically aligned with the one of the bases in a lower side of the sole body (Col. 2, lines: 14-22 of Hatuno, examiner notes since the protrusions are symmetric about each other, the bases of the upper protrusions would have a “horizontal cross-sectional shape” vertically aligned with the lower protrusions).

Regarding claim 22, Hatuno in view of Kramer (emb. of Fig. 3 and 11) disclose the heights of the tip ends of the plurality of upper protrusions (examiner notes “heights of the tip ends” are shown in annotated Fig. 2 above of Hatuno) include at least three heights (see annotated Fig. 2 above).
  
Regarding claim 23, Hatuno in view of Kramer (emb. of Fig. 3 and 11) disclose the plurality of upper protrusions (2 of Hatuno) are made of a foam of an elastic material (Col. 2, lines: 3-9, examiner notes it is well known in the art “elastic synthetic resins” made through “injection molding” are well known in the art as being foam elastic materials).


Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hatuno in view of Kramer (emb. of Fig. 3 and 11), further in view of Nabernik (US PG Pub. 2013/0036631), as best understood.
Regarding claim 18, Hatuno in view of Kramer (emb. of Fig. 3 and 11) disclose the invention substantially as claimed above.
They do not disclose an upper.
	However, Nabernik teaches another similar sole structure, wherein Nabernik teaches an upper (22, Fig. 3) attached to an upper side of the sole structure (57, Par. 0109, Lines: 1-9), wherein the upper (22) includes an upper body (23) and an insole (29) integrated with the upper body (23, examiner notes this limitation is shown in Fig. 3).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shoe as disclosed by Hatuno in view of Kramer (emb. of Fig. 3 and 11), by incorporating an upper including an upper body and an insole integrated with the upper body as taught by Nabernik, in order to provide cushioning to the wearers feet while the shoe is in use.

Regarding claim 19, Hatuno in view of Kramer (emb. of Fig. 3 and 11), further in view of Nabernik disclose an inner sole (35, Fig. 3 of Nabernik) arranged on the upper side of the sole structure (57, Par. 0108, lines: 21-26 and Par. 0109, lines:1-9, examiner notes the limitation is shown in Fig. 3).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shoe as disclosed by Hatuno in view of Kramer (emb. of Fig. 3 and 11), by incorporating an inner sole arranged on the upper side of the sole structure as taught by Nabernik, in order to provide cushioning to the wearers feet while the shoe is in use.

	Regarding claim 20, Hatuno in view of Kramer (emb. of Fig. 3 and 11), further in view of Nabernik disclose an inner sole (35, Fig. 3 of Nabernik) arranged on the upper side of the sole structure (57, Par. 0108, lines: 21-26 and Par. 0109, lines:1-9, examiner notes the limitation is shown in Fig. 3).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shoe as disclosed by Hatuno in view of Kramer (emb. of Fig. 3 and 11), by incorporating an inner sole arranged on the upper side of the sole structure as taught by Nabernik, in order to provide cushioning to the wearers feet while the shoe is in use.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent (See PTO-892) to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529. The examiner can normally be reached Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAKOTA MARIN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732